Citation Nr: 1102135	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Validity of an overpayment of educational assistance benefits.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served with the Army National Guard Reserves from 
August 9, 2001 to August 8, 2007, the Individual Ready Reserve 
from August 9, 2007 to August 13, 2008, and again with Army 
National Guard Reserves beginning on August 14, 2008.  The 
Veteran served a period of Active Duty for Training (ACDUTRA) 
from January 2002 to May 2002 and a period of Active Duty in 
support of Operation Iraqi Freedom from May 2004 to November 
2005.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 15, 2008 decision letter by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to a waiver of recovery of overpayment 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  In a January 2008 
letter, the AOJ informed the Veteran that his education 
assistance benefit payments had been stopped and that an 
overpayment had been created.  In a February 2008 submission, the 
Veteran expressed disagreement with the creation of the 
overpayment and with how VA administered the benefits.  In a 
November 2008 submission, the Veteran further asserted that he 
had applied for the correct education benefits, but that the AOJ 
had provided him the with the wrong benefits, which created the 
overpayment.  The Board finds that this is a claim for waiver of 
the overpayment due to VA administrative error, submitted within 
the 180 day requirement.  See 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2010).  The issue was not referred to the RO Committee on 
Waivers and Compromises and thus there is no AOJ decision on 
whether the debt resulting from the overpayment should be waived.  
See 38 C.F.R. § 1.962 (2010).  Therefore, the Board does not have 
jurisdiction over this issue and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

Unfortunately, a remand is required in this case to obtain a 
determination of eligibility for educational assistance benefits.  

The Veteran served with the Army National Guard Reserves from 
August 9, 2001 to August 8, 2007, the Individual Ready Reserve 
from August 9, 2007 to August 13, 2008, and again with Army 
National Guard Reserves beginning on August 14, 2008.  The 
Veteran served a period of ACDUTRA from January 2002 to May 2002 
and a period of Active Duty in support of Operation Iraqi Freedom 
from May 2004 to November 2005.  

The Veteran received two different types of educational 
assistance benefits.  The first type was Montgomery GI Bill-
Selected Reserve or Chapter 1606 benefits, which are intended to 
encourage membership in the Selected Reserve of the Ready 
Reserve.  See 10 U.S.C.A. § 16131 (West 2002 & Supp. 2009).  A 
reserve member is entitled to benefits if, after June 30, 1985, 
he or she enlists for a period of not less than six years, has 
completed high school or an equivalency certificate, and has 
completed the initial period of ACDUTRA.  10 U.S.C.A. § 16132(a), 
(b) (West 2002 & Supp. 2009).  Chapter 1606 benefits are no 
longer available as of the date on which the person is separated 
from the Selected Reserve, with certain exceptions.  10 U.S.C.A. 
§ 16133(a) (West 2002 & Supp. 2009).  

The second type of educational assistance benefits is Reserve 
Educational Assistance Program or Chapter 1607 benefits, which 
are intended to reward reservists who are ordered to active 
service in response to a war or national emergency.  10 U.S.C.A. 
§ 16161 (West 2002 & Supp. 2009).  A member is entitled to these 
benefits if he or she served on active duty after September 11, 
2001, for a contingency operation of at least 90 consecutive days 
or more.  10 U.S.C.A. 
§ 16163(a) (West 2002 & Supp. 2009).  Educational assistance may 
not be provided or shall be terminated if the member is receiving 
financial assistance as a member of the Senior Reserve Officers' 
Training Corps program, or the member separates from the Ready 
Reserve.  See 10 U.S.C.A. § 16165(a) (West 2002 & Supp. 2009).  
In January 2008, the statute was amended such that an exception 
was made regarding separation from the Ready Reserve:  where a 
member of the Selected Reserve incurs a break in service (i.e. 
separates from the Selected Reserve), the member remains entitled 
to benefits if the member continues to serve in the Ready Reserve 
during and after such break.  See Pub. L. 110-181 (January 28, 
2008) (codified at 10 U.S.C.A. § 16165(b)).  Prior to that 
amendment, the member had to reaffiliate with the Selected 
Reserve within 90 days.  Compare 10 U.S.C.A. 
§ 16165(b) to 10 U.S.C.A. § 16165(b) (2006).  

Although VA may determine educational status for educational 
assistance claims, the Armed Forces must make determinations 
regarding the other educational assistance eligibility.  See 38 
C.F.R. § 21.7540(a) (2010) (noting that the armed forces will 
decide whether a reservist has met all eligibility criteria 
except for educational requirement); 38 C.F.R. § 21.7550 (2010) 
(indicating generally that the Secretary of the relevant military 
department makes various service and eligibility determinations).  

The issue on appeal is whether the Veteran was entitled to 
Chapter 1607 benefits, rather than Chapter 1606 benefits, upon 
separation from the Selected Reserve in August 2007.  Based on a 
National Guard determination, the RO found that the Veteran 
erroneously received Chapter 1607 educational assistance benefits 
after separation from the Selected Reserve.  In a November 2008 
response to a VA inquiry, a National Guard representative stated 
that the Chapter 1607 benefits could not be reinstated because 
the Veteran did not reaffiliate with the National Guard within 90 
days of his separation date.  The representative noted that 
"[t]his may change when we get further guidance from DOD on 
Public Law 110-181."  The representative noted, however, that 
the Veteran served in the Army National Guard Reserve from August 
9, 2001 to August 8, 2007, the Individual Ready Reserve from 
August 9, 2007 to August 13, 2008, and then reaffiliated with the 
National Guard Reserve on August 14, 2008.  It thus appears that 
the Veteran may have met the standard for Chapter 1607 benefits 
after August 2007 under the January 2008 amendment, which permits 
a break in Selected Reserve service if the individual remains in 
the Ready Reserve.  That determination, however, must be made by 
the appropriate Armed Forces department in the first instance.  
Accordingly, remand is required to obtain such a determination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Armed Forces 
division to obtain a determination of the 
Veteran's eligibility for Chapter 1607 
educational assistance benefits after August 
8, 2007.  Include a specific request to 
address the provisions contained in Public 
Law 110-181.

2.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, 
readjudicate the claim regarding the 
propriety of the overpayment.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



